Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “in a direction of the closing position” in line 10 which renders the claim indefinite. The closing position does not have a direction. Perhaps applicant means a direction toward the closing position?
Claim 1
Claim 1 recites the limitation of “configured free from electricity” in Line 12 which renders the claim indefinite. This statement doesn’t seem to be possible. Electricity is in everything and all matter has some electrical charge (even if neutral to its surroundings). Instead of a negative limitation, applicant may want to define the type of system to be purely mechanical or simply include the spring and damper here.
Claim 1 recites the limitation of “a generation” in Line 13 which renders the claim indefinite. This phrase appears to be a method step in an apparatus claim.
Claim 1 recites the limitation "the closing moment" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Is this closing moment the same as the closing moment from Line 9, or is a new closing moment being defined?
Claim 2 recites the limitation “of a mass greater than a limit mass” which renders the claim indefinite. It is unclear if “a mass” is being claimed or “a limit mass” is being claimed. Instead of reciting different masses, perhaps applicant should just say the storage item having a weight over a predetermined limit?
Claim 3 recites the limitation of “and otherwise” in the last line which renders the claim indefinite. The metes and bounds of “otherwise” has not been defined. The examiner suggests defining above and below the switching point to correspond to the required state.
Claim 4 recites the limitation of “is a straight line” in line 2 which renders the claim indefinite. A section cannot be a line. Maybe “sliding section is configured to move in a straight line”.
Claim 7 recites the limitation of “a load cell” in Line 2 which renders the claim indefinite. Load cells require electricity. Claim 1 requires no electricity. 
Claim 9 
Claim 10 recites the limitation "the closing moment" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Is this the greater closing moment of Claim 1?
Regarding claim 10, the phrase "a possibly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the limitation of “a respective other pivot bearing” in Line 4 which renders the claim indefinite. This requires a third bearing, which isn’t part of the invention.
Claim 15 recites the limitations of “as far as” in Line 6 and “is brought” in Line 7 which are method steps in an apparatus claim. 
Claim 15 recites the limitation of “a switching point” in Line 8 which renders the claim indefinite. Is this the switching over of Claim 1 or is a new switching point being defined?
Claim 15 recites the limitation of “a switching point” in Line 15 which renders the claim indefinite. Is this a new switching point from Line 8 of Claim 15? Is this the switching over from claim 1?
The remaining claims are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kammerer (US 10,106,258 B2).
Kammerer discloses:
1. A storage compartment (1) for an overhead region of a passenger cabin of a passenger aircraft, the storage compartment comprising:
a carrier (2) which can be mounted in the passenger aircraft;
a pivoting part (3) for receiving a storage item (12), said pivoting part being mounted on (via 4) said carrier so as to be pivotable about a pivot axis (4’) in a pivoting region between an open position (fig  (4C and 4D)and a closing position (Fig. 4A and 4F); and
a closing force module (10) having a switching module (14) by means of which said closing force module can be brought into an active state or into a passive state, in the active state (“active position” Column 10 Line 30; Figs. 2, 4C, 5) a greater closing moment is brought about in a direction of the closing position on said pivoting part by said closing force module, at least in a partial region of the pivoting region, than in the passive state (“inactive position” Column 10 Line 31), wherein said closing force module being configured free from electricity (just a spring and damper) with respect to a generation of the closing moment and/or with respect to a switching over between the active state and passive state.

2. The storage compartment according to claim 1, wherein:
said switching module contains a rocking device (11) which is dependent on a mass of the storage item in said pivoting part; and
said closing force module is brought into the active state by said switching module, which is controlled by said rocking device, when said pivoting part is loaded with the storage item of a mass greater than a limit mass, and otherwise is brought into the passive state.

3. The storage compartment according to claim 2, wherein:
said rocking device has a sliding section (as required by “in a vertical direction downwards”; Column 10 Line 59) along which said pivoting part is displaceable in said carrier in addition to pivoting 
on said sliding section in the direction of the gravitational force, said pivoting part is mounted on (“torque-proof manner”; Column 11 Line 14) said spring element of said rocking device; and
said closing force module is brought into the active state when said pivoting part is moved in said sliding section in the direction of the gravitational force beyond a switching point (e.g. compare Figures 4C and 4D) corresponding to the limit mass and otherwise is brought into the passive state.

4. The storage compartment according to claim 3, wherein said sliding section is a straight line (“in a vertical direction downwards”; Column 10 Line 59) extending in the direction of the gravitational force (13) in the inoperative orientation of the storage compartment.

6. The storage compartment according to claim 1, wherein said closing force module contains a mechanical force accumulator (20) for generating the closing moment, said mechanical force accumulator being configured for outputting work in a form of the closing moment during a movement of said pivoting part to the closing position and being configured for receiving work by means of the closing moment during a movement of said pivoting part towards the open position.

7. The storage compartment according to claim 6, wherein said mechanical force accumulator contains a gas-filled compression spring and/or a load cell and/or a spring (20).
10. The storage compartment according to claim 1, wherein in an inoperative orientation of the storage compartment, the closing moment is smaller (yes, 3 must be pushed back upwards by a user) 

11. The storage compartment according to claim 1, wherein said closing force module has a first pivot bearing (inner circular part where 17 is located in Fig. 6) about which said pivoting part is rotatable in the active state of said closing force module, and said closing force module has a second pivot bearing (cam with locking recess 22 also in Fig. 6) about which said pivoting part is rotatable in the passive state of said closing force module.

12. The storage compartment according to claim 11, wherein by means of said switching module, said first pivot bearing is released in the active state (fig. 7) and, in the passive state, said second pivot bearing is released (Fig. 5) and a respective other pivot bearing (21) is blocked.

15. The storage compartment according to claim 1, wherein:
said switching module contains an end stop module (25) with a movable stop element (25’) against which said pivoting part (3) lies in an end region (essentially 11) of the pivoting region that is adjacent to the closing position;
said movable stop element is spring-loaded (25”) towards the open position (downward) and is movable along a spring path as far as the open position;
said closing force module (10) is brought into the active state when said movable stop element is moved beyond a switching point (beyond 24) corresponding to a limit mass and otherwise is brought into the passive state;
said switching module contains a blocking module (27) which prevents deactivation of the active state when a limit pivoting angle towards the closing position is exceeded; and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kammerer.
Kammerer discloses the claimed invention except for the exact weight of luggage 12. It would have been obvious to one having ordinary skill in the art at the time the invention was made to proide the limit mass between 20% and 80% of a specified loading mass for the storage compartment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Kammerer discloses “weight-dependent movement”; in Column 10 Line 20.

Allowable Subject Matter
Claims 8, 9, 13, and 14 
Amending around the 112 rejections may be complicated, applicant should feel free to call with questions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642